Citation Nr: 0528145	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  The veteran died in August 1992.  The 
appellant's is the veteran's surviving spouse.  

In March 1997, the Board of Veterans' Appeals (Board) issued 
a decision that denied entitlement to service connection for 
cause of the veteran's death.  

Thereafter, in June 1999, the appellant sought to reopen the 
claim on the basis of new and material evidence.  This case 
comes before the Board on appeal from a decision rendered by 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied reopening the 
claim.  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.   

In April 2004, the Board determined that new and material 
evidence had been received to reopen the claim for service 
connection for the cause of the veteran's death.  Thereafter, 
the Board remanded the matter to the RO to ensure that 
various due process concerns were addressed.  

In February 2005, the RO issued a Supplemental Statement Of 
the Case in which it continued the denial of the appellant's 
claim.  In August 2005, the Board requested a medical expert 
opinion pursuant to its authority as set forth in 38 U.S.C.A. 
§ 7109 (West 2002) and 38 C.F.R. § 20.901 (2004).  In 
September 2005, the Board provided the appellant a copy of 
the medical expert opinion and provided her an additional 
opportunity to submit or identify pertinent evidence or 
argument.  

FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to herbicides.  

2.  The veteran died on August [redacted], 1992.  The Certificate of 
Death indicated that he died as a result of pulmonary emboli 
due to malignant thymoma.  

3.  At the time of the veteran's death service connection was 
not in effect for any disability.  

4.  A malignant thymoma was not shown during service, or 
demonstrated to a compensable degree within one year of 
service.   

5.  The veteran's thymoma was first clinically established 
many years following separation from service.  

6.  The veteran's thymoma was not a lymphoma or 
pathophysioligically related to non-Hodgkin's lymphomas or to 
Hodgkin's disease.  

7.  Although, thymoma is not a cancer that has been 
scientifically linked to exposure to herbicides, including 
Agent Orange, there is competent and credible evidence 
reasonably linking the veteran's malignancy to herbicide 
exposure during service.  




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an April 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that she needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, she was advised to 
identify evidence showing that the veteran died from a 
service related disability.  In addition, the appellant was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the appellant provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
appellant of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's terminal treatment records are 
associated with the claims folder.  In addition, the 
appellant has submitted several statements from the veteran's 
personal physician.  Moreover, the appellant was afforded an 
opportunity to testify before the undersigned at hearing at 
the RO.  Finally, on two occasions, a physician at the 
Veterans Health Administration reviewed the veteran's claims 
folder.     Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Veteran. App. 384 
(1993).  

II.  Background 

The veteran's military service included approximately 12 
months service in Vietnam, from February 1967 to February 
1968.  

Post-service records reflect that in March 1989 the veteran 
had a large rectal polyp, characterized as an adenocarcinoma 
excised from the rectum.  He underwent chemotherapy and 
radiation therapy and there was no recurrence.  

In June 1988, the veteran was seen with complaints of 
fullness in his neck and headache.  A CT scan of the chest 
revealed a superior media stinal mass.  There was nothing to 
suggest a carcinoma of the lung.  A needle biopsy of the 
lesion revealed changes consistent with a thymoma.  The 
veteran underwent chemotherapy and radiation treatment in 
January 1989.  

An October 1991 treatment note indicated that the veteran had 
developed right phrenic nerve paresis and chronically 
paralyzed right hemidiaphragm with intercurrent development 
of bilateral pleural effusions.  

In March 1992, he underwent another course of chemotherapy 
due to recurrence of the thymoma.  

The veteran died in August 1992.  The Certificate of Death 
listed the immediate cause of death as a pulmonary emboli, 
due to or a consequence of a malignant thymoma.  The medical 
examiner approximated that the pulmonary emboli had its onset 
1 hour prior to death and the malignant thymoma had its onset 
3 1/2 years prior to death.  

At the time of his death there were no service-connected 
disabilities, nor were than any pending claims seeking 
service connection.  

In a July 1993 letter, the veteran's former private 
physician, F. A. G., M.D., stated that the veteran had an 
advanced tumor in the mediastinum, best characterized as a 
thymoma.  The physician noted that the cause of the lesion 
was unknown.  However, due to the veteran's exposure to Agent 
Orange, and due to the rare nature of the malignancy, he 
opined that it "is possible" that the veteran developed the 
fatal cancer as a result of exposure to herbicides during 
service. 

In a March 1996 letter, Dr. F.A.G. stated that it was not 
absolutely certain that the veteran had a malignant thymoma, 
and that he could have had an unusual form of Hodgkin's 
lymphoma.  He further noted that while it was possible that 
the veteran had non-Hodgkin's lymphoma, most of the 
pathologists felt that the veteran probably had a thymoma.  

In a June 1996 letter, E. P. R., M.D. stated that he 
initially diagnosed the veteran with a malignant thymoma, 
spindle cell type, in June 1988.  He stated that thymoma was 
related to Hodgkin's disease.  The physician stated that 
consideration should be given to the relationship between 
thymomas and Hodgkin's and an etiological relationship to 
Agent Orange.  

In December 1996, the Board obtained an expert medical 
opinion from a VA staff medical oncologist.  The examiner 
noted that the biopsy report diagnosed a thymoma, 
predominantly epithelial.  The examiner further noted that 
malignant thymomas were classified as malignancies of the 
thymic epithelium, the lining of the gland that supported the 
growth and differentiation of T-lymphocytes.  In contrast, 
lymphomas were a group of malignancies arising out of the 
lymphocytes themselves.  According to the medical literature, 
thymomas were considered distinct from lymphomas.  As such, 
the examiner opined that a malignant thymoma was not 
pathophysioligically related to non-Hodgkin's lymphomas or to 
Hodgkin's disease.  

In a July 1999 letter, F. A. G., M.D. acknowledged that the 
veteran died as a result of a malignant thymoma.  He opined, 
however, that there was at least a 50/50 chance that such was 
due to exposure to Agent Orange.  

In a December 1999 letter, F. A. G., M.D., indicated that 
there was no evidence of a lymphoma in the veteran's case; 
rather, he had a cancer of the thymus.  The physician noted 
that thymic carcinoma was a very rare disease.  As a result 
of its rarity, the examiner opined, that it was unlikely that 
VA could effectively study the problem or conclude whether a 
relationship exists.   

In a November 2002, F. A. G., M.D., repeated his assertion 
that it would be "almost impossible" for VA to study the 
relationship between thymomas and Agent Orange due to the 
rare nature of the condition.  

In a December 2004 letter, F. A. G., M.D. opined that there 
was no other obvious causative element in the veteran's fatal 
cancer.  He again noted the difficulty in studying thymomas, 
but noted that several similar cancers have been shown to be 
related to Agent Orange exposure.  

In August 2005, the Board obtained an expert medical opinion 
from S. H. M., M.D., VA's Chief Public Health and 
Environmental Hazards Officer.  The examiner noted that 
thymomas were neoplasms arising from thymic epitheal cells.  
A review of the most recent National Academy of Science's 
report on herbicides used in Vietnam did not explicitly 
address the possible association between exposure to 
herbicides and thymomas.  The examiner opined that while it 
was possible that the veteran's thymoma was related to 
herbicide exposure during service, she could not state that 
it was at least as likely as not that the disease resulted 
from such exposure.  

III.  Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2004).

Under 38 C.F.R. § 3.312(a) (2004), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-connected disability to be considered 
a contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2003).  It is not 
sufficient that the service-connected disability casually 
shared in the production of death, but rather must be shown 
that there was a causal connection.  Id. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110.  A veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e) (2004), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  

Where a veteran served 90 days or more, and a presumptive 
disease such as malignant tumors become manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Upon review of all of the evidence of record, as well as the 
appellant's testimony during the hearings, and affording the 
appellant the benefit of the doubt, the Board finds that 
service connection for the cause of the veteran's death is 
warranted under the facts of this case.  

Initially, the Certificate of Death indicates that the 
veteran died as a result of a pulmonary emboli due to or as a 
consequence of a malignant thymoma.  The records do show that 
the veteran served in Vietnam, and as such, exposure to 
herbicides is presumed.  38 U.S.C.A. § 1116(f) (West 2002).  
The record in this matter further reflects that the veteran 
was not initially diagnosed with a malignant thymoma until 
many years following service.  Although there was an initial 
argument that the veteran had a form of non-Hodgkin's 
lymphoma, the overwhelming evidence, to include both the 
initial needle biopsy results, subsequent oncology records, 
and the Veterans Health Administration opinion in December 
1996, demonstrates that the veteran had a malignant 
epithelial thymoma.  

The Board acknowledges that thymoma is not recognized by VA 
as a cancer that has been presumptively linked to exposure to 
herbicides.  Although the veteran served in Vietnam and is 
presumed to have been exposed to Agent Orange, the 
presumptive provisions of 38 U.S.C.A. § 1116, however, do not 
apply.  

Malignant tumors, including malignant tumors, are chronic 
diseases that may be presumed service-connected if manifested 
within one year following the veteran's discharge from active 
duty.  However, in the instant case, as noted, the malignant 
thymoma did not become manifest until more than 25 years 
after service.  Accordingly, presumptive service connection 
for such disability as a chronic disease under 38 U.S.C.A. § 
1112 likewise is not warranted.  

The appellant is not precluded, however, from showing that 
the veteran's fatal thymoma cancer was due to exposure to 
herbicides or directly related to service.  38 U.S.C.A. 
§ 1110; Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  In 
this matter, the appellant has submitted several medical 
opinions linking the veteran's thymoma to herbicide exposure 
during service.  The private physician's notes in their 
opinions, that thymomas are very rare, and as such, are 
unlikely subjects for VA study.  Indeed, the VHA examiner in 
August 2005 noted that VA had not specifically studied this 
rare form of cancer.  The examiner, did however, state that 
it was possible that the thymoma was related to exposure to 
herbicides or otherwise related to the veteran's military 
service.  Accordingly, in the absence of evidence to the 
contrary, and by affording the appellant the benefit of the 
doubt, the Board finds that the veteran's fatal thymoma was 
due to exposure to herbicides or otherwise due to service.  
Accordingly, service connection for the cause of the 
veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


